Citation Nr: 0523736	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  02-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to an evaluation in excess of 50 percent for 
manic depressive psychosis with bipolar disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel

INTRODUCTION

The veteran had active service for in excess of 10 years, 
including from October 1974 to May 1976.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran testified in support of this claim at a hearing 
held at the RO in June 2003, before Kathleen K. Gallagher, 
then an Acting Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002), and is now, as a Veterans Law Judge, 
rendering the determination in this case.  In March 2004, the 
Board remanded this case to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran's service-connected psychiatric disability 
has improved and become stable since 1993, is well controlled 
by medication, manifests primarily as disturbances of affect 
and mood and infrequently as disturbances of demeanor, an 
appearance of being guarded, reduced verbal interaction, a 
paranoid feeling, and a tendency to hear voices, and could 
cause decompensation at any time secondary to noncompliance 
with medication or stress.  

3.  The veteran's service-connected psychiatric disability is 
not so exceptional or unusual with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for manic depressive psychosis with bipolar disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 
4.130, Diagnostic Codes 9203, 9432 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in March 2002, before denying the veteran's 
claim for an increased evaluation in a rating decision dated 
April 2002.  The timing of such notice thus reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the March 2002 notice letter, the RO acknowledged the 
veteran's claim, informed him of the evidence necessary to 
support that claim, the change in the law and VA's duty to 
assist, and indicated that it was developing his claim 
pursuant to that duty.  The RO identified the evidence it had 
in its possession to support the veteran's claim and the 
evidence necessary to establish entitlement to the benefit 
being sought.  The RO indicated that it would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim, provided he identified the sources of that 
evidence, but that ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO further indicated that if the veteran 
wished the RO to obtain private medical records on his 
behalf, he should sign the enclosed forms authorizing their 
release.  The RO advised the veteran to send any other 
pertinent evidence or information directly to the RO.  

Moreover, in rating decisions dated April 2002 and January 
2005, a statement of the case issued in May 2002, a remand 
issued in March 2004, a letter dated in March 2004, and a 
supplemental statement of the case issued in February 2005, 
VA, via the RO, Board and AMC, provided the veteran some of 
the same information furnished in the March 2002 notice 
letter, noted that it had requested certain records on the 
veteran's behalf, informed the veteran of the evidence VA was 
responsible for securing, explained the reasons for which the 
RO denied his claim, identified the evidence it had 
considered in denying that claim and the evidence still 
needed to substantiate that claim, and furnished the veteran 
the provisions pertinent to that claim, including those 
governing VA's duties to notify and assist.  

B.  Duty to Assist

The RO also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file the evidence 
the veteran identified as being pertinent to his claim, 
including service medical records and VA and private 
treatment records.  The RO also conducted medical inquiry in 
an effort to substantiate this claim by affording the veteran 
VA examinations, during which examiners addressed the 
severity of the veteran's service-connected psychiatric 
disability.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard, 4 Vet. App. at 
393-94 (1993) (holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby); Mayfield v. Nicholson, 19 Vet. App. 103. 115 (2005) 
(holding that an error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984))).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran, the Board deems the record ready for appellate 
review.   

II.  Analysis of Claim

The veteran contends that the 50 percent evaluation assigned 
his manic depressive psychosis with bipolar disorder does not 
accurately reflect the severity of his psychiatric 
symptomatology.  He asserts that this disability interferes 
with his employability and thus warrants the assignment of a 
100 percent evaluation.  The veteran and his representative 
argue that anytime the veteran is involved in a stressful 
situation, particularly at work, he immediately becomes a 
danger to others.  They point out that some evidence of 
record appears to indicate that the veteran's psychiatric 
disability is not so severe, but that this evidence is not 
supported by the remainder of the evidence, which shows that 
the veteran's psychiatric disability is so severe, it once 
caused him to murder his former wife.  The veteran's 
representative asserts that, because the veteran has been 
shown to have some of the symptoms required for the 
assignment of a 50 percent evaluation and some of the 
symptoms required for the assignment of a 70 percent 
evaluation, a 70 percent evaluation should be assigned.  The 
representative requests consideration of the fact that 
examiners have evaluated the veteran as an unemployed 
individual, have indicated that, in a work like setting, the 
veteran's psychiatric symptoms would be worse, and have found 
that the veteran is incapable of more than marginal 
employment.    

The RO has evaluated the veteran's psychiatric disability as 
50 percent disabling pursuant to Diagnostic Code (DC) 9206.  
However, since the veteran filed his claim for an increased 
evaluation, there has been no such code in the rating 
schedule.  The veteran's psychiatric disability is thus more 
appropriately evaluated under DCs 9203 and 9434.  Regardless, 
all mental disorders are to be rated pursuant to the General 
Rating Formula for Mental Disorders.  

According to that formula, a 10 percent evaluation is 
assignable for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is assignable for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of an inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DCs 9203, 9432 (2004).

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DCs 9210, 9432. 

Based on these criteria and the evidence noted below, the 
Board finds that the veteran's psychiatric disability picture 
does not more nearly approximate the criteria for an 
evaluation in excess of 50 percent.  

During service, the veteran sought treatment for, and was 
diagnosed with, a psychiatric disability.  Specifically, in 
September 1975, after in excess of ten years of service, the 
veteran underwent an evaluation, during which a medical 
professional diagnosed acute situational response and 
recommended confinement.  There is no explanation of record 
regarding the circumstances that prompted this evaluation.  

Subsequently, in October 1975, the veteran fatally shot his 
spouse.  Thereafter, he underwent a psychiatric evaluation, 
where a physician diagnosed the veteran with paranoid 
schizophrenia.  That physician then transferred the veteran 
to a hospital at Sheppard Air Force Base in Texas, where the 
veteran remained for evaluation for weeks.  

On arrival to this facility, the veteran was blatantly, 
grossly psychotic and almost totally amnesic for the events 
that preceded the evaluation.  The historical information 
that arrived with the veteran showed that he had a history of 
excessive alcohol consumption and pathological jealousy with 
regard to his wife.  This information also noted that the 
veteran had reported to friends that he had been receiving 
messages to kill his spouse from the radiator of his car.  
His personnel record showed chronic deterioration 
psychologically beginning months prior to his confinement.  

The veteran achieved some degree of remission from his 
paranoia schizophrenia psychosis during his hospitalization, 
but on discharge, such remission was not complete.  The 
veteran had a grossly blunted and inappropriate affect, 
occasional loosening of associations, and poor memory.  A 
psychiatrist indicated that the veteran had received the 
optimum benefit from hospitalization in a military setting, 
but that he still remained psychotic and was completely 
impaired socially and industrially.  He diagnosed paranoid 
schizophrenia, severe, chronic, in partial remission, and 
noted the veteran's stress as mild, routine military duty.  
He found that the veteran had marked impairment for such duty 
and for social and vocational rehabilitation.  He recommended 
that the veteran's case be presented to a Medical Board.  

In March 1976 and April 1976, a Sanity Board and Medical 
Board determined that the veteran had had paranoid 
schizophrenia since June 1975 and was incompetent and legally 
insane.  It also determined that the veteran should undergo 
an examination by a Physical Evaluation Board and be confined 
to a mental health facility for an indefinite period of time.  
Later that month, a Physical Evaluation Board determined that 
the veteran had a schizophrenic reaction, paranoid type, with 
complete impairment of social and industrial adaptability, 
the onset of which occurred in October 1975.  It found that 
the veteran was incompetent and unfit for duty and placed him 
on temporary retirement.  

In May 1976, the veteran was transferred to an Air Force 
hospital in Wyoming, where he underwent a two-week 
evaluation.  On admission, an examiner noted a moderate 
decrease in blinking frequency, a general increase in muscle 
rigidity, a slightly robotic gait, cognitive slowing, and a 
moderately flattened affect.  On discharge, an examiner 
diagnosed paranoid schizophrenia, severe and chronic by 
history, presently in almost complete remission.  Thereafter, 
the veteran was discharged to the county sheriff.   

While still on a temporary disability retirement list in 
September 1977, a Medical Board evaluated the veteran, noted 
no mental abnormalities other than vagueness, and determined 
that he was competent and asymptomatic on medication for his 
psychiatric disability.  In April 1978, however, a 
psychiatrist admitted the veteran to the hospital after three 
days of unpredictable behavior, including not eating or 
sleeping, and standing in front of his wife in a daze.  The 
veteran stayed there until May 1978.  On discharge, the 
psychiatrist diagnosed schizophrenia, paranoid type, 
manifested by inappropriate affect, impaired thought process 
and behavior and hallucinations.  He indicated that the 
veteran had an appropriate affect on discharge and was on 
medication.  

Thereafter, the veteran received monthly care for his 
psychiatric disability and psychiatrists recharacterized that 
disability to include manic depressive bipolar disorder.  In 
February 1980 and March 1980, the veteran reported that he 
was doing well on his current medications.   In July 1980, he 
reported that he was doing OK, but had been fired from his 
maintenance position at VA because VA was cutting down on 
personnel.  The examiner noted that the veteran was stable.    

In November 1980, the veteran was again admitted to an Air 
Force hospital after presenting in a disorientation-euphoric 
state, singing and grandiose.  A new spouse brought the 
veteran into the hospital after she could not communicate 
with him and became scared.  During this hospitalization, a 
psychiatrist confirmed bipolar manic depressive illness, 
prescribed medication for that condition, and noted that the 
veteran improved.

The veteran underwent his first VA examination in December 
1980, at which time he reported that he had worked three 
different jobs from October 1979 to July 1980, but had been 
unemployed for the past six months.  He also reported that he 
had been living with his wife for two and a half years, had 
had no hyperactive or depressive episodes since being on 
Lithium and Mellaril, got along well with his family and 
friends, and was applying to return to a junior college.  The 
examiner noted no psychiatric abnormalities other than little 
or no insight.  He diagnosed manic depressive illness in 
remission with present treatment.  

The veteran underwent another VA examination in August 1981.  
On that date, he reported that he was still married to his 
spouse, got along well with her, and was attending a local 
junior college and studying to become a radio broadcaster.  
An examiner noted no psychiatric abnormalities, indicated 
that the veteran's insight was better, and diagnosed manic 
depressive psychosis in remission with present medication.  

According to the veteran's reported histories, the veteran 
appeared to do well on Lithium until 1988, at which time 
physicians determined that, due to physical issues, Novane 
would be more appropriate.  The veteran took this medication 
until 1992, but then stopped after he was no longer able to 
get the medication at the Air Force medical facility he 
regularly visited.  

In July 1993, he presented to the Air Force facility 
agitated, pacing and having hallucinations.  A physician 
treated the veteran with medication and referred him to VA or 
CPC Sand Hill Hospital.  He visited VA the next day and an 
examiner diagnosed possible mild depression and advised the 
veteran to return if his symptoms increased.  Later that day, 
he presented to CPC Sand Hill Hospital.  On admission, the 
veteran was sedate, but explained that five days ago, he 
began to feel hot, cried, and received messages from God from 
a painting of Christ in his living room.  A psychiatrist 
diagnosed an acute episode of schizophrenia, paranoid, 
chronic, ruled out bipolar illness, assigned the veteran a 
Global Assessment of Functioning (GAF) score of 45 (maximum 
of 70 during the past year), noted that the veteran's 
condition primarily manifested as hallucinations, and 
indicated that the veteran would likely need to be 
hospitalized for two weeks.

In November 1993, the veteran underwent a VA mental disorders 
examination.  The veteran reported that, after he was taken 
off the temporary retirement list in September 1980, he 
worked for six years at an Air Force base in the food service 
department and at a radio station as an announcer.  The 
station eventually closed down and his other job ended.  
Since then he has reportedly not worked because he became so 
tense and upset secondary to stress.  He also reported mood 
swings with alternating periods of depression and elation.  
He indicated that he had not had hallucinations for at least 
12 years except in 1993, when he stopped taking his 
medication.  An examiner noted no abnormalities other than 
mild compulsive traits and diagnosed moderate bipolar 
disorder, mixed type, and alcohol dependence in remission.  
He assigned the veteran a GAF score of 51 and indicated that 
the veteran was unemployed, had financial problems and few to 
no friends.

In February 2002, the veteran filed a claim for an increased 
evaluation for his psychiatric disability.  Therein, he 
asserted that his disability had worsened and rendered him 
unable to work.  In support of his claim he submitted VA 
outpatient treatment records, which show that the veteran 
received treatment at the mental health clinic from February 
2000 to February 2002.  

During these visits, the veteran reported that he had not 
been hospitalized for his psychiatric disability since 1993, 
and was compliant with his medication because he did not want 
to experience any trouble.  He also reported that he got 
along well with his spouse, had a supportive family, slept 
well and was socially involved, satisfied in life and doing 
well.  He indicated that he enjoyed going to the casino and 
visiting friends.  He noted that he left his last job at a 
casino after a dispute arose concerning a pay check.  He 
reported that he wanted to work, was looking for another job, 
and was not afraid of finding one.

Examining physicians noted that the veteran appeared a bit 
guarded and had a blunted affect, a restricted affect and 
mood, and an euthymic mood, diagnosed paranoid schizophrenia, 
and assigned GAF scores of 55, 65, and 70.  The veteran 
denied hallucinations, delusions, and suicidal and homicidal 
ideation, but indicated that he had recently experienced 
paranoid feelings.

In response to the veteran's claim, the RO afforded the 
veteran a VA mental disorders examination.  On that date, in 
March 2002, the veteran again reported that he was doing well 
on his medication.  He indicated that he had experienced some 
episodes when, under pressure, he became manic or depressed, 
and that when the depression manifested, he heard voices 
telling him to harm himself or others.  He noted that he had 
had several jobs since 1980, including a somewhat stressful 
job in a food service department, and another very stressful 
job at a casino.  While working at the casino he reported 
that he became delusional, recognized the problem, sought 
help, and quickly recovered.  The veteran reported that since 
service, he had gotten ill only when he stopped taking his 
medication.  He also reported that he had not heard voices 
since 1995 and would never again stop taking his medication.

The examiner noted that the veteran was quite bright and had 
awareness of his problem and the fact that he had to comply 
with his medications and avoid stress to remain stable.  The 
examiner indicated that the veteran was doing fairly well, 
got along with his spouse and liked to go out and talk to 
friends, but did not feel particularly close to these 
friends.  The only psychiatric abnormalities the examiner 
noted were a flat affect and an inability to be in a 
stressful situation without decompensating.  The examiner 
explained that the veteran was probably doing the best thing 
by avoiding such situations, and that if he did not do so or 
stopped taking his medication, he would likely become a 
danger to someone, as in the past.  The examiner indicated 
that the veteran's condition had not worsened and would not 
worsen if the veteran remained somewhat watchful of stressful 
situations and on his medication.  He also indicated that, 
unfortunately, many things, such as physical illnesses, were 
stressful and could cause the veteran to decompensate.  The 
examiner diagnosed bipolar disorder with severe psychotic 
symptoms in fairly good control and schizoaffective disorder.  
He assigned a GAF score of 55.  

The veteran has continued to receive treatment at a VA mental 
health clinic since April 2002.  During visits, he reported 
that his mood swings had been in good control since he had 
been on his current medication (eight to nine years), that he 
was stable, tolerating that medication and doing well 
overall, and that he knew that going off the medication could 
be destructive.  The veteran indicated that he had a good 
family support system.  He noted that he was worried about 
his claim for increased benefits being denied and that the 
stress associated with this was causing him restlessness and 
an inability to sleep well.  He also noted that he was 
fearful of changing medication.  The veteran admitted to 
infrequent paranoid feelings, but denied hallucinations, 
delusions, suicidal and homicidal ideation, a thought 
disorder, and any other psychiatric concern.  

Examiners noted few psychiatric abnormalities, including a 
constricted mood, euthymic mood, bizarre affect, euthymic 
affect and demeanor, and reduced verbal interaction.  They 
diagnosed schizoaffective disorder, paranoid schizophrenia, 
and bipolar disorder not otherwise specified, and assigned 
GAF scores of 55 and 55-60.

In April 2004, the veteran underwent a VA mental disorders 
examination, during which he reported a stable and supportive 
relationship with his spouse.  He also reported that he liked 
the job he had from 1986 to 2002, working in the kitchen.  He 
indicated that he was a supervisor there, but due to balance 
sheet and paperwork problems, he was sent back to kitchen 
patrol.  He further indicated that he then worked in a casino 
for approximately a week, when he was found to be short of 
money.  He noted that during that job, he began to hear 
voices telling him that he had to be as good as everybody 
coming in the door, and that those voices caused him to 
become irritable and resign from his job.  Between 1992 and 
2002, the veteran was reportedly self-employed recording and 
selling tapes, but he stopped doing this after a quarrel with 
a customer.  Beginning in March 2003, he reportedly began a 
job washing dishes at the casino.  Allegedly, he was happy 
with this job.  However, due to his heart problems, he quit.  
The veteran reported that he had had no anxiety since 1997.  
He also reported that he had panic attacks once or twice 
monthly, which involved waking up and momentarily not knowing 
where he was, episodes of being emotionally very high or low, 
and a tendency to ruminate excessively.   

The examiner indicated that the veteran's claim involved the 
question of whether his mental state would deteriorate if he 
was exposed to the stress of a work situation.  The examiner 
noted that, during VA outpatient treatment visits from 
September 2002 to January 2004, the veteran's psychiatric 
disability was found to be stable and without psychotic 
manifestations.  The examiner noted no psychomotor 
activities.  He also noted that the veteran was alert with 
clear sensorium and fully rational without active 
hallucinations or any preoccupation with delusions, and had 
relevant, well-focused and fluent speech, a sociable mood, 
above average intelligence, no marked irritability of 
depression or instability of mood, an affect appropriate to 
thought content and that showed considerable range, good 
memory, concentration and insight, some concrete thinking, 
and functional judgment.  The examiner indicated that the 
veteran had had his bipolar disorder under good medical 
control since 2002, but that there was a concern for possible 
decompensation under stress associated with a work 
environment.  The examiner explained that the stress that 
affected the veteran involved uncertainty about the quality 
of his work performance, acceptance of his performance, and 
an extreme sensitivity to criticism or complaints.  The 
examiner indicated that, knowing this, there was possible job 
placement in a kitchen environment with a sympathetic 
supervisor who was helpful, gentle and not critical.  The 
examiner noted that, in such a job environment, the veteran 
might find satisfaction and be productive.  The examiner 
mentioned vocational rehabilitation to the veteran, who 
indicated that he had been told he was too old for such a 
program.  The examiner diagnosed bipolar disorder and alcohol 
abuse in remission since 1993.  He assigned a GAF score of 
50, based on serious occupational impairment with a potential 
for decompensation under stress.  

The veteran has admitted, and the above evidence establishes, 
that, since 1993, the veteran's service-connected psychiatric 
disability has improved and become stable and well controlled 
by medication.  Although multiple medical professionals have 
indicated that decompensation could occur at any time 
secondary to noncompliance with medication or a stressful 
situation, since 1993, a long time before the veteran filed 
his claim for an increased evaluation, the disability has 
manifested in very few symptoms, including disturbances of 
affect (frequently), mood (frequently) and demeanor (once), 
an appearance of being guarded (once), reduced verbal 
interaction (once), a paranoid feeling (infrequently), and a 
tendency to hear voices (not since 1995).  Examiners have 
attributed GAF scores ranging from 50 to 70 to these 
symptoms.

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2004), GAF scores of 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores of 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores of 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

Based on these definitions, it appears that, since the 
veteran filed his claim for an increased evaluation for manic 
depressive psychosis with bipolar disorder, his psychiatric 
symptoms have caused mild to serious impairment.  The 
symptoms that medical professionals noted since that time do 
not seem to support a finding that the veteran's psychiatric 
disability causes this level of impairment.  However, in 
assigning the GAF scores noted, the examiners not only 
considered those symptoms, but also contemplated that those 
symptoms could at any time increase secondary to 
noncompliance with medication or stress.  These symptoms and 
the possibility that they may increase at any time are 
contemplated in the 50 percent evaluation assigned the 
veteran's psychiatric disability under DCs 9203 and 9432.  

An evaluation in excess of 50 percent is not assignable under 
those DCs because there is no evidence that the previously 
noted symptoms cause occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood.  During the time 
period in question, the veteran had deficiencies in mood, but 
he worked and by his own admission either lost or left his 
job due to money issues, heart problems, or because his 
employer closed its business.  According to the most recent 
VA examiner, the veteran's psychiatric disability does not 
hinder him from working in a low-stress position under a 
sympathetic supervisor.  As well, during the time period at 
issue, the veteran attended a junior college in pursuit of a 
radio broadcasting degree, had good relationships with his 
spouse, family and friends, and was never shown to have 
deficient judgment or thinking.   

The veteran's representative argues that the veteran has been 
shown to exhibit symptomatology required for the assignment 
of a 50 percent evaluation and symptomatology required for 
the assignment of a 70 percent evaluation, and that 
therefore, a 70 percent evaluation should be assigned.  
However, the symptoms noted in the rating schedule are merely 
examples of some that might manifest depending upon the 
severity of a psychiatric disability.  Even assuming the 
truth of the representative's argument, the fact remains 
that, collectively, the symptoms attributed to the veteran's 
psychiatric disability, whether noted in the criteria for a 
50 percent evaluation or in the criteria for a 70 percent 
evaluation, do not cause deficiencies in most of the 
previously noted areas.  Therefore, they do not warrant the 
assignment a 70 percent evaluation.  

The representative also asserts that, due to the fact that 
the veteran's symptoms might increase at any given time due 
to noncompliance with medication or stress, the veteran is 
capable of no more than marginal employment.  However, 
according to the most recent VA examiner's opinion, the 
veteran is capable of employment in a low-stress position 
under a compassionate supervisor.  Thus, the evidence does 
not demonstrate that the veteran, who has been shown to have 
above average intelligence, is capable of only marginal 
employment.  
In exceptional cases, an increased evaluation is available on 
an extraschedular basis. In this case, however, there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's psychiatric disability.  For the same 
reasons noted on the prior pages, the evidence does not 
establish that this disability, alone, causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations).  The evidence also does not 
establish that the veteran's psychiatric disability 
necessitates frequent periods of hospitalization.  Rather, by 
the veteran's own admission, he has not been hospitalized for 
this disability since 1993.  In light of the foregoing, the 
Board finds that the veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. 
§ 3.321(b)(1) (2004).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition and the veteran may be awarded an increased 
evaluation in the future should his psychiatric disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, a 
50 percent evaluation is the most appropriate assigned that 
disability given the medical evidence of record.

The Board concludes that the criteria for an evaluation in 
excess of 50 percent for manic depressive psychosis with 
bipolar disorder have not been met.  In reaching this 
decision, the Board considered the complete history of the 
disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004).  The Board also considered the applicability of the 
benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as the preponderance of the 
evidence is against the veteran's claim, it must be denied.


ORDER

An evaluation in excess of 50 percent for manic depressive 
psychosis with bipolar disorder is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


